Title: To Thomas Jefferson from D. Sheffey, 30 August 1821
From: Sheffey, D.
To: Jefferson, Thomas


Sir
Stanton
August 30 1821
Dr Horwitz whom I beg leave to introduce to you intends to Visit your part of the country. His object is to obtain a situation in the University should it be thought expedient, (when that institution goes into operation) to establish a professorship of the oriental LanguagesDr Horwitz has been engaged here for some time as a teacher of the Hebrew Language. He has given great satisfaction to every one of his pupils, Several of whom are men of considerable learning. So far as I am capable to Judge, I consider his course of Instruction very excellent. It tends to render the Subject Simple; and produces results which I would Scarcely have believed.I am very respectfully Y &D Sheffey